     Case 1:20-cv-00946-AWI-JLT Document 16 Filed 04/21/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    KIM-KHOI THAI TRAN,                               Case No. 1:20-cv-00946-JLT (PC)
12                        Plaintiff,                    FINDINGS AND RECOMMENDATIONS
                                                        TO DISMISS ACTION FOR FAILURE TO
13             v.                                       EXHAUST ADMINISTRATIVE REMEDIES
14    J. NICKELL, et al.,                               14-DAY DEADLINE

15                        Defendants.                   Clerk of the Court to Assign a District Judge

16

17            Kim-Khoi Thai Tran, a state prisoner, alleges the defendant-correctional officers subjected

18   him to excessive force. (Doc. 1 at 5.) In his complaint, Plaintiff indicates that he has not yet

19   completed the administrative grievance process and that “it’s still pending.” (Id. at 2.) Therefore,

20   on March 4, 2021, the Court issued an order to show cause, within 21 days, why this action

21   should not be dismissed for failure to exhaust administrative remedies prior to filing suit. (Doc.

22   13.) Although more than 21 days have passed, Plaintiff has failed to respond to the order to show

23   cause.

24            The Prison Litigation Reform Act provides that “[n]o action shall be brought with respect

25   to prison conditions under . . . any other Federal law . . . by a prisoner confined in any jail, prison,

26   or other correctional facility until such administrative remedies as are available are exhausted.”

27   42 U.S.C. § 1997e(a). Exhaustion of administrative remedies is mandatory and “unexhausted

28   claims cannot be brought in court.” Jones v. Bock, 549 U.S. 199, 211 (citation omitted). The
     Case 1:20-cv-00946-AWI-JLT Document 16 Filed 04/21/21 Page 2 of 2


 1   exhaustion requirement applies to all inmate suits relating to prison life, Porter v. Nussle, 534

 2   U.S. 516, 532 (2002), regardless of the relief sought by the prisoner or offered by the

 3   administrative process, Booth v. Churner, 532 U.S. 731, 741 (2001). Inmates are required to

 4   “complete the administrative review process in accordance with the applicable procedural rules,

 5   including deadlines, as a precondition to bringing suit in federal court.” Woodford v. Ngo, 548

 6   U.S. 81, 88, 93 (2006). Generally, failure to exhaust is an affirmative defense that the defendant

 7   must plead and prove. Jones, 549 U.S. at 204, 216. However, courts may dismiss a claim if

 8   failure to exhaust is clear on the face of the complaint. See Albino v. Baca, 747 F.3d 1162, 1166

 9   (9th Cir. 2014).

10          Because it is clear on the face of his complaint that Plaintiff failed to exhaust prior to

11   filing suit, the Court RECOMMENDS that this action be DISMISSED without prejudice. The

12   Court DIRECTS the Clerk of the Court to assign a district judge to this action.

13          These Findings and Recommendations will be submitted to the United States District

14   Judge assigned to this case, pursuant to 28 U.S.C. § 636(b)(l). Within 14 days of the date of

15   service of these Findings and Recommendations, Plaintiff may file written objections with the

16   Court. The document should be captioned, “Objections to Magistrate Judge’s Findings and

17   Recommendations.” Plaintiff’s failure to file objections within the specified time may result in

18   waiver of his rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing

19   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

20
     IT IS SO ORDERED.
21

22      Dated:     April 21, 2021                              _ /s/ Jennifer L. Thurston
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28

                                                       2
